--------------------------------------------------------------------------------

 
Exhibit 10.14
 


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) by and between Smart Online, Inc. a
Delaware corporation (the “Company”), and Thomas Furr (the “Employee”), dated as
of the 1st day of April, 2004.


WITNESSETH THAT


WHEREAS, the Company and the Employee wish to contract for the employment by the
Company of the Employee, and the Employee wishes to serve the Company, in the
capacities and on the terms and conditions set forth in this Agreement;


WHEREAS, the Company is an enterprise whose success is attributable largely to
the creation and maintenance of certain Confidential Data (as defined below) and
during the period of employment the Employee will be situated to have access to
and be knowledgeable with respect to the Confidential Data as well as the
customers of the Company; and


WHEREAS, Company has a legitimate protectible business interest in the creation
and maintenance of its Confidential Data and the protection of the identity of,
and related information concerning, its customers and the Company’s customer
lists; and


WHEREAS, the Company wishes to protect its Confidential Data from disclosure by
the Employee by means of the restrictive covenants contained in this Agreement
and the Employee agrees to such covenants in exchange for the Company’s
commitment to continue to employ the Employee and for other additional
consideration agreed to between the parties;


NOW, THEREFORE, it is hereby agreed as follows:


1.    EMPLOYMENT PERIOD. The Company shall employ the Employee, and the Employee
shall serve the Company, on the terms and conditions set forth in this
Agreement. Such employment pursuant to the terms of this Agreement shall
commence on June 1, 2004, and shall terminate on the first to occur of (i) the
termination of this Agreement as provided herein, or (ii) December 31, 2005;
provided, however, that if neither party has given written notice to the other,
at least thirty (30) days prior to the expiration date then in effect, of the
intention not to renew the Agreement beyond such expiration date, then the term
of this Agreement shall automatically extend for an additional year at the
conclusion of such expiration date. The term during which this Agreement is in
effect is referred to herein as the “Employment Period.”


2.    POSITION AND DUTIES.


(a)    During the Employment Period, the Employee shall serve as a full-time
employee of the Company as Vice President of Sales with such duties and
responsibilities as are customarily assigned to such position and such other
duties and responsibilities not inconsistent therewith as may from time to time
be assigned to him by the President, Chief Executive Officer or Board of
Directors.

 

--------------------------------------------------------------------------------

 

(b)    During the Employment Period, the Employee shall devote his loyalty,
attention, and time to the business and affairs of the Company and, to the
extent necessary to discharge the responsibilities assigned to the Employee
under this Agreement, use the Employee’s best efforts to carry out such
responsibilities faithfully and efficiently.


(c)    The Employee’s services shall be performed primarily at the Company’s
headquarters in Durham, North Carolina.


3.    COMPENSATION.


(a)    Base Salary. The Employee’s base salary shall be $70,000 per annum,
payable monthly, which salary shall be reevaluated annually and is subject to
such increases as the Board of Directors approves. Employee’s base salary shall
be increased to $90,000 effective July 1, 2004. The term “Annual Base Salary”
shall refer to the base salary prevailing during the applicable period until
such time of any increase in base salary whereupon it shall thereafter refer to
such increased amount.


(b)    Other Benefits. In addition, during the Employment Period the Employee
shall be entitled to participate, in accordance with the relevant provisions
thereof, in all applicable incentive, savings, and retirement plans, practices,
policies, and programs of the Company for which senior management employees are
eligible generally.


(c)    All compensation hereunder shall be subject to all applicable federal and
state withholding, payroll and other taxes.
 
4.    TERMINATION OF EMPLOYMENT.


(a)    Death or Disability. The Employee’s employment shall terminate
automatically upon the Employee’s death during the Employment Period. The
Company shall be entitled to terminate the Employee’s employment because of the
Employee’s Disability during the Employment Period. “Disability” means that the
Employee has been unable, for a period of thirty (30) consecutive calendar days,
to perform the Employee’s duties under this Agreement, as a result of physical
or mental illness or injury. A termination of the Employee’s employment by the
Company for Disability shall be communicated to the Employee by written notice,
and shall be effective on the date of receipt of such notice by the Employee
(the “Disability Effective Date”).


(b)    By the Company.


(i)    The Company may terminate the Employee’s employment during the Employment
Period for Cause or without Cause. A termination of the Employee’s employment
with Cause shall be effective when communicated to the Employee by written or
verbal notice. “Cause” means unacceptable conduct, including:
 
A.    participation in a fraud or act of dishonesty against the Company;

 
2

--------------------------------------------------------------------------------

 



B.    any chemical dependence which affects the performance of his duties and
responsibilities to the Company;


C.    breach of Employee’s fiduciary obligations to the Company;


D.    Employee willfully fails to perform his duties;


E.    breach of the Company’s policies or any material provision of this
Agreement;


F.    misconduct resulting in loss to the Company or damage to the reputation of
the Company; or


G.     onduct by the Employee which, in the determination of the Company’s Board
of Directors, demonstrates unfitness to serve.


(ii)        “Without cause” means termination of Employee’s employment for some
reason other than that listed in Paragraph 4(b)(i) above. A termination of the
Employee’s employment Without Cause shall be effective when communicated to the
Employee by verbal or written notice.


(c)    By the Employee. The Employee may signify his intention to terminate his
employment at any time upon the giving of thirty (30) days’ notice (“Notice
Period”) to the Company of his intent to do so. Upon the expiration of the
Notice Period the termination will be effective and the Date of Termination will
be effective as referred to below. The Company reserves the right to accelerate
the effective “Date of Termination” in its discretion after the inception of the
Notice Period.


(d)    Date of Termination. The “Date of Termination” means the date of the
Employee’s death, the Disability Effective Date, the date on which the
termination of the Employee’s employment by the Company for Cause or without
Cause is effective, or the date on which the termination of the Employee’s
employment by the Employee is effective, as the case may be.


5.    OBLIGATIONS OF THE COMPANY UPON TERMINATION.


(a)    Termination by the Company Without Cause or by the Employee for Good
Reason. If the Company terminates the employment of the Employee without Cause
(as defined in Section 4(b) above) or if the Employee terminates her employment
for Good Reason (as defined below):



(i)  
the Company shall pay the Employee the portion of his base salary in termination
as he may be entitled to receive for services rendered prior to the date of such
termination;


 
3

--------------------------------------------------------------------------------

 




(ii)  
for a period of three (3) months following the date on which the Employee’s
employment with the Company terminates, the Company shall continue to pay the
Employee her base salary in effect at the time of her termination of employment
and shall continue to provide the Employee with all benefits specified in this
Agreement, with no adverse tax consequences to the Employee, as if she had
remained employed by the Company pursuant to this Agreement during the entire
such three (3) month period; and



For purposes of this Agreement, the Employee shall be deemed to have terminated
her employment for “Good Reason” if she voluntarily terminates his employment
with the Company under any of the following circumstances:



(i)
any demotion or diminution in the Employee’s position, title, reporting position
or duties;




(ii)
relocation of the Employee’s office to a location more than thirty (30) miles
outside of Research Triangle Park, North Carolina; or




(iii)
any material breach of this Agreement by the Company.



(b)    By the Company for Cause; By the Employee; Death or Disability. If the
Employee’s employment is terminated by the Company for Cause during the
Employment Period, if Employee terminates employment during the Employment
Period or if the Employee’s employment is terminated by reason of the Employee’s
death or disability during the Employment Period, the Company shall pay the
Employee the Annual Base Salary (then in effect) through the Date of Termination
and the Company shall have no further obligations under this Agreement.


6.    EXPENSES. The Company agrees to reimburse the Employee for reasonable and
necessary expenses incurred by the Employee in the furtherance of the Company’s
business in accordance with such procedures as the Company may from time to time
establish.


7.    REPRESENTATIONS AND WARRANTIES OF THE EMPLOYEE. The Employee represents
and warrants that:


(a)    the Employee is under no contractual or other restriction or obligation
which is inconsistent with the execution of this Agreement, the performance of
duties hereunder or other rights of the Company hereunder; and


(b)    to the best of the Employee’s knowledge, the Employee is under no
physical or mental disability which will render him incapable of performing the
essential functions involved in his anticipated duties or that would otherwise
hinder the performance of duties under this Agreement.

 
4

--------------------------------------------------------------------------------

 



8.    COVENANT NOT TO COMPETE. The Employee covenants that during the
“Noncompetition Period,” as defined in paragraph 14, and within the
“Noncompetition Area,” as defined in paragraph 15, he shall not, directly or
indirectly, as principal, agent, consultant, trustee or through the agency of
any corporation, partnership, association, or agency engage in the “Business,”
as defined in paragraph 16. Specifically, but without limiting the foregoing,
the Employee agrees that during such period and within such area, he shall not
do any of the following: (a) be the owner of the outstanding capital stock of
any corporation which conducts a business of a like or similar nature to the
“Business” (other than stock of a corporation traded on a national securities
exchange or automated quotation system); (b) be an officer or director of any
corporation which conducts a business of a like or similar nature to the
“Business”; (c) be a member of any partnership which conducts a business of a
like or similar nature to the “Business”; or (d) be a consultant to, an owner of
or an employee of any other business which conducts a business of a like or
similar nature to the Business.


9.    NONDISCLOSURE COVENANT.


(a)    The parties acknowledge that the Company is an enterprise whose success
is attributable largely to the ownership, use and development of certain
valuable confidential and proprietary information (the “Confidential Data”), and
that the Employee’s employment with the Company will involve the Employee’s
access to and work with such information. The Employee acknowledges that his
relationship with the Company is a confidential relationship. The Employee
covenants and agrees that (i) he shall keep and maintain the Confidential Data
in strictest confidence, and (ii) he shall not, either directly or indirectly,
use any Confidential Data for his own benefit, or divulge, disclose, or
communicate any Confidential Data in any manner whatsoever to any person or
entity other than the employees or agents of the Company having a need to know
such Confidential Data, and only to the extent necessary to perform their
responsibilities on behalf of the Company, and other than in the performance of
the Employee’s duties in the employment by the Company. The Employee’s agreement
not to disclose Confidential Data shall apply to all Confidential Data, whether
or not the Employee participated in the development thereof. Upon termination of
employment for any reason, the Employee will return to the Company all
documents, notes, programs, data and any other materials (including any copies
thereof) in his/her possession.


(b)    For purposes of this Agreement, the term “Confidential Data” shall
include any and all information related to the business of the Company, or to
its products, sales or businesses which is not general public knowledge,
specifically including (but without limiting the generality of the foregoing)
all financial and accounting data; computer software; processes; formulae;
inventions; methods; trade secrets; computer programs; engineering or technical
data, drawings, or designs; manufacturing techniques; patents, patent
applications, copyrights and copyright applications (in any such case, whether
registered or to be registered in the United States of America or elsewhere)
applied for, issued to or owned by the Company; information concerning pricing
and pricing policies; marketing techniques; suppliers; methods and manner of
operations; and information relating to the identity, needs and location of all
past, present and prospective customers. The parties stipulate that as between
them the above-described matters are important and confidential and gravely
affect the successful conduct of the business of the Company and that any breach
of the terms of this paragraph shall be a material breach of this Agreement.

 
5

--------------------------------------------------------------------------------

 



 
10.    NONSOLICITATION COVENANT. The Employee covenants that during the
Noncompetition Period he shall not directly or indirectly, on behalf of himself
or on behalf of any other person, firm, partnership, corporation, association or
other entity, call upon any of the customers or clients of the Company for the
purpose of soliciting or providing any product or service similar to that
provided by the Company nor will he, in any way, directly or indirectly, for
himself, or on behalf of any other person, firm, partnership, corporation,
association, or other entity, solicit, divert or take away, or attempt to
solicit, divert, or take away any of the customers, clients, business, or
patrons of the Company. The Employee further covenants that during the
Noncompetition Period he shall not induce or attempt to induce any person to
leave the employ of the Company.


11.    INVENTIONS. All inventions, designs, improvements and developments made
by the Employee, either solely or in collaboration with others, during his
employment with the Company, whether or not during working hours, and relating
to any methods, apparatus or products which are manufactured, sold, leased, used
or developed by the Company or which pertain to the Business (the
“Developments”), shall become and remain the property of the Company. The
Employee shall disclose promptly in writing to the Company all such
Developments. The Employee acknowledges and agrees that all Developments shall
be deemed “works made for hire” within the meaning of the United States
Copyright Act, as amended. If, for any reason, such Developments are not deemed
works made for hire, the Employee shall assign, and hereby assigns, to the
Company, all of the Employee’s right, title and interest (including, but not
limited to, copyright and all rights of inventorship) in and to such
Developments. At the request and expense of the Company, whether during or after
employment hereunder, the Employee shall make, execute and deliver all
application papers, assignments or instruments, and perform or cause to be
performed such other lawful acts as the Company may deem necessary or desirable
in making or prosecuting applications, domestic or foreign, for patents
(including reissues, continuations and extensions thereof) and copyrights
related to such Developments or in vesting in the Company full legal title to
such Developments. The Employee shall assist and cooperate with the Company or
its representatives in any controversy or legal proceeding relating to such
Developments, or to any patents, copyrights or trade secrets with respect
thereto. If for any reason the Employee refuses or is unable to assist the
Company in obtaining or enforcing its rights with respect to such Developments,
the Employee hereby irrevocably designates and appoints the Company and its duly
authorized agents as the Employee’s agents and attorneys-in-fact to execute and
file any documents and to do all other lawful acts necessary to protect the
Company’s rights in the Developments. The Employee expressly acknowledges that
the special foregoing power of attorney is coupled with an interest and is
therefore irrevocable and shall survive (i) the Employee’s death or incompetency
and (ii) any termination of this Agreement.


12.    INDEPENDENT COVENANTS. Each of the covenants on the part of the Employee
contained in paragraphs 8, 9, 10, and 11 of this Agreement shall be construed as
an agreement independent of each other such covenant. The existence of any claim
or cause of action of the Employee against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of any such covenant.

 
6

--------------------------------------------------------------------------------

 





13.    REASONABLENESS; INJUNCTION. The Employee acknowledges that the covenants
contained in this agreement are reasonably necessary and designed for the
protection of the Company and its business, and that such covenants are
reasonably limited with respect to the activities prohibited, the duration
thereof, the geographic area thereof, the scope thereof and the effect thereof
on the Employee and the general public. The Employee further acknowledges that
violation of the covenants would immeasurably and irreparably damage the
Company, and by reason thereof the Employee agrees that for violation or
threatened violation of any of the provisions of this Agreement, the Company
shall, in addition to any other rights and remedies available to it, at law or
otherwise, by entitled to any injunction to be issued by any court of competent
jurisdiction enjoining and restraining the Employee from committing any
violation or threatened violation of this Agreement. The Employee consents to
the issuance of such injunction.


14.    NONCOMPETITION PERIOD. This Agreement shall remain enforceable during the
Employee’s employment with the Company and for a period of two years after
termination of the Employee’s employment for any reason (such period not to
include any period(s) of violation or period(s) of time required for litigation
to enforce the covenants set forth herein).
 


15.    NONCOMPETITION AREA.


(a)    The Employee acknowledges and agrees that the Company does business on an
international basis and that the Employee will assist Company in developing
Company’s business in both the United States and Europe, with customers
throughout the United States and additionally existing in Europe, particularly
servicing France, Spain, the United Kingdom and Germany, and that any breach of
the Employee’s covenants contained herein would materially damage the Company,
regardless of the area of the world in which the activities constituting such
breach were to occur. Accordingly, the terms and provisions of this Agreement
shall apply in the following Noncompetition Area:


(b)    The State of North Carolina;


(c)    Any state other than North Carolina where Company conducts the “Business”
and in or for which the Employee assists or performs services assisting Company;


(d)    Any political subdivision of foreign countries where Company does
“Business” or will do “Business” during the period of employment; and


(e)    Any other state, country, or political subdivision where Company does
“Business” and in or for which the Employee assists or performs services
assisting Company.

 
7

--------------------------------------------------------------------------------

 



16.    BUSINESS. For the purposes of this Agreement, the “Business” shall
include any business, service, or product engaged in, provided, or produced by
the Company from the date of this Agreement to the date of the termination of
the employment, including, but not limited to: (i) the business of development,
production, marketing, design, manufacturing, leasing or selling software
related to business plans, legal services, whether for use by professionals or
consumers; (ii) providing web-hosted applications and technology infrastructure
syndication and/or (iii) any other business conducted by the Company immediately
prior to the date of termination of Employee’s employment or in which the
Company shall at the time of termination of Employee’s employment with the
Company be actively preparing to enter.
 
17.    MISCELLANEOUS.


(a)    This Agreement shall be subject to and governed by the substantive laws
of the State of North Carolina, without giving effect to the conflicts of laws
provisions thereof. The Employee hereby submits to the jurisdiction and venue of
the state and federal courts of North Carolina.


(b)    The Company’s failure to insist upon strict compliance with any provision
of this Agreement shall not be deemed a waiver of such provision or any other
provision.


(c)    This Agreement may not be modified except by an agreement in writing
executed by the parties. The parties expressly waive their right to orally
modify this provision.
 
(d)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision.


(e)    This Agreement shall not be assignable without the written consent of the
Company and the Employee.


(f)    This Agreement shall inure to the benefit of and be binding upon the
Company and it successors and assigns.
 
(g)    This Agreement expresses the whole and entire Employment Agreement
between the parties and supersedes and replaces any prior employment Agreement,
understanding or arrangement between Company and the Employee.
 
18.    This Agreement terminates the Employment Agreement dated September 11,
2001, as amended to date. Except for that agreement, all other agreements
between the Company and Employee remain in full force and effect. 







 
8

--------------------------------------------------------------------------------

 









IN WITNESS WHEREOF, the parties executed this Agreement as of the day and year
first above written.



 
SMART ONLINE, INC.
             
By: /s/ Michael Nouri
     
Title: CEO
           
WITNESS: /s/ Ronna Loprete
EMPLOYEE: /s/ Thomas Furr


 
 
 
 
 
9